Title: To George Washington from Henry Knox, 19 September 1791
From: Knox, Henry
To: Washington, George



Sir
War office [Philadelphia] 19th Septr 1791

I have the honor to transmit a copy of a letter from Major Genl St Clair dated at Danville in Kentucky on the 23d ultimo, which is confirmative of Genl Wilkinsons success.
I have not yet received Genl St Clairs prior letters of the 8th of August and the one from Lexington. I should presume his business at Kentucky was to make up what he might have deemed a deficiency of numbers.
Major Doughty was sent for by express, and he has arrived here, and will immediately set off for Lake Champlain. I have the honor to be sir with perfect respect Your humble Servant

H. Knox

